Citation Nr: 1705031	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left biceps injury.

2.  Entitlement to an initial compensable rating for headaches prior to June 2010 and higher than 30 percent thereafter.

3.  Entitlement to an initial compensable rating for dermatitis of the right wrist and forearm.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from January 1978 to September 1992.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the Veteran had a personal hearing before the undersigned VLJ.  In October 2016, the Veteran was advised that, due to technical failure, a complete transcript of his hearing could not be produced, and asked whether he wanted another hearing.  In November 2016, the Veteran accepted the offer of an additional hearing, and indicated he was quite upset that he may have missed the deadline for responding.  The Board regrets the stress this may have caused the Veteran, and notes that he was provided with incorrect information.  That is, his hearing was able to be completely transcribed.  Accordingly, because there was a hearing during this stage of the appellate proceedings, and there is a complete record of the hearing, there is no requirement for an additional hearing to be scheduled at this time.  38 U.S.C.A. § 7107(b) (West 2014); Cook v Snyder, 2017 WL 405830 (2017). 



The Board notes that, during his personal hearing, there was a discussion and agreement regarding the rating assigned to the Veteran's dermatitis, pursuant to the holding in Johnson v. McDonald, 27 Vet. App. 497 (2016).  Since the August 2016 hearing, however, VA has appealed this case to the Court of Appeals for the Federal Circuit.  In conjunction with that appeal, the Court of Appeals for Veterans Claims has permitted a stay of the precedential effect of that holding, pending the final outcome.  See Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  Accordingly, the Board is not currently adjudicating claims that are impacted by Johnson.  Unless additional development is required, such cases are to be placed in abeyance until the Johnson appeal is completed.  Here, the Board is remanding this issue for additional development, as discussed in more detail below.  The Veteran is advised that if the Johnson appeal has not been completed upon the completion of the Board's ordered development in this case, the issue of his rating for dermatitis will be placed in abeyance until it is.   

The Board has inferred a claim for entitlement to a total disability rating due to individual unemployability (TDIU) and added it to the list of issues under consideration, as reflected above.

In this decision, the Board is dismissing the Veteran's claim for a higher rating for hearing loss, as per his wishes during the August 2016 hearing.  The Board is granting service connection for a left biceps injury, as well as a higher rating for headaches.  The Board is granting a separate rating for vertigo, but also REMANDING vertigo for additional development.  That, along with the issue of the rating assigned to dermatitis, are REMANDED to the Agency of Original Jurisdiction (AOJ).








FINDINGS OF FACT

1.  In resolving doubt in the Veteran's favor, his residual left arm weakness was caused by the injury in service and subsequent in-service hematoma removal.

2.  Starting from June 15, 2010, his headaches are very frequent and completely prostrating and prolonged and productive of severe economic inadaptability.

3.  Starting from January 13, 2010, the Veteran has occasional dizziness and vertigo related to headaches.

4.  The Veteran's disabilities have left him unable to obtain or maintain substantial gainful employment since May 2, 2014.

5.  In August 2016, the Veteran indicated at his hearing that he wished to withdraw his claim of entitlement to a higher rating for hearing loss.  Since then, a transcription of the hearing has been produced, and it contains his name, claim number, and statement withdrawing that appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of left biceps injury, including reduced muscle strength, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria are met for a 50 percent rating for headaches starting from June 15, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2016).

3.  The criteria are met for a separate 10 percent rating for vertigo under DC 6204, peripheral vestibular disorders, starting from January 13, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.20, 4.87, DC 6204 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).

4.  The criteria for a TDIU are met effective from May 2, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).
 
5.  The criteria are met for a withdrawal of his claim for higher rating for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As a threshold matter, the Board finds that VA has complied with its duty to assist in developing these claims.  38 C.F.R. § 3.159(c).  Relevant treatment records have been associated with the claims file, and he has been given VA examinations that are adequate for adjudication.  He has not alleged any prejudicial deficiencies or omissions in the development of this claim.  As discussed above, he had a personal hearing before the undersigned VLJ, and the transcript is of record.  

Service connection for left arm weakness

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

The Veteran currently has left arm weakness, with reduced muscle strength.  

His STRs confirm that he injured his left arm while still in service.  He developed a hematoma on his left biceps, which had to be drained.  He separated from service with a 10 centimeter scar, which is service-connected.

The remaining inquiry is whether there is a relationship between the current residual arm weakness and the incidents in service.

The Veteran asserts that he has had reduced muscle strength and reduced reflexes in his left arm since the incident in service.  He argues that the service-connected injury made him more likely to have the second injury, which occurred a few years following separation.  He argues that it is not possible to determine whether the first or the second injury is the major contributor to his current disability.  

The Veteran was not provided with a VA examination, thus there is no medical opinion of record.  The Veteran's treatment providers have attributed muscle weakness to both injuries, and that he is advised to work on strengthening exercises.  The Board finds the Veteran's testimony regarding weakness since the initial, in-service, incident, to be credible.  Based on this evidence, the Board will resolve doubt in the Veteran's favor, and grant service connection for residuals of injury to the left biceps causing muscle weakness.  

Increased initial rating for headaches

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's migraine headaches are currently rated noncompensably prior to June 2010, and 30 percent disabling thereafter, under 38 C.F.R. § 4.124a, DC 8100.  Under this code, a 0 percent rating is assigned for migraines that are less frequent.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Neither the regulations nor the Court has defined "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100, verbatim, but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran reported during his hearing that his headaches were basically manageable at the time of the last examination, in June 2010, but that he knew then that he would not be able to manage them for much longer.  He continued that he had a bad migraine in 2011 that included vertigo, which he has had intermittently ever since.  He reported currently having vertigo with his migraines at least once per month, and that he was having currently having between 4 and 8 migraines per month.  He said they lasted from 2 to 4 hours and were "absolutely prostrating."  He reported that he began having visual symptoms in 2013, including having auras and seeing stars.  He filed an application for a TDIU, which shows he last worked in May 2014.

At the May 2009 VA examination, he reported having a headache once every three months, and that he was able to function when he had his headache.  At the June 2010 VA examination, his headaches had drastically increased in severity.  He reported that he was sensitive to light and sound, and was having nausea and dizziness.  The headaches were once a week and lasted at least an hour.  It was noted the Veteran was a pilot, and unable to take any prescription medication to treat his headaches.  It was noted that he was reassigning his flight responsibilities at least half of the time, and that he was worried that he would not be able to sustain that arrangement for very long.

His medical records show history of migraines.  In January 2010, he woke up with a migraine, and could not walk due to the dizziness.  He was hospitalized for two days.  He was diagnosed with benign positional paroxysmal vertigo (BPPV), and prescribed medication.

Based on this evidence, and in resolving all doubt in the Veteran's favor, the Board finds that a 50 percent rating is warranted for the Veteran's headaches, starting from the June 2010 VA examination.  It was at this time that it was factually ascertainable that his headaches had increased in frequency to once per week, and were accompanied by additional symptoms, including nausea and light and sound sensitivity.  Further, they were causing him to have to reassign his work assignments half of the time, which he knew he would not be permitted to do for very long.  38 C.F.R. §§ 3.400(o), 4.124a, DC 8100.

The Board does not find that a compensable rating is warranted for headaches prior to June 2010.  At that time, the record shows his headaches were rather infrequent, and not prostrating.  It was not shown that they were more frequent than once every three months, or that they were particularly prostrating until the June 2010 VA examination.  Id.

The Board finds that it is factually ascertainable that he was having vertigo and dizziness in January 2010 as a result of his headaches.  He is prescribed medication to combat this symptom.  Although occasional dizziness or vertigo would ordinarily be considered when analyzing whether the Veteran's symptoms are severe enough to qualify as "prostrating," when there are separate and distinct manifestations attributable to the same disability, those manifestations should be appropriately compensated. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  Here, the Veteran has a separate diagnosis that is attributable to his headaches.  Accordingly, the Board finds that this evidence supports the assignment of a separate 10 percent rating for occasional dizziness under DC 6204, which pertains to peripheral vestibular disorders.  38 C.F.R. § 4.87, DC 6204.  The next higher rating is not warranted, as there is no evidence that he has dizziness accompanied by staggering.  Id.  However, this issue is being remanded for additional development.

The record does not show any other symptoms of his headaches that are not being compensated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no suggestion that it is an unusual or exceptional case, or that the rating schedule is inadequate to rate the Veteran's symptoms.  Thun v. Peake, 22 Vet. App, 111 (2008).  He has alleged interference with his employment, for which the TDIU claim was inferred.  See 38 C.F.R. § 3.321(b)(1).  There is no suggestion that headaches combine with any of his other disabilities to produce an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more disabilities, there shall be one disability rated as 40 percent disabling or more, with sufficient additional to bring the combined rating to 70 percent or more.  Id.  Here, he meets the schedular requirements for a TDIU starting from April 2014, when his combined rating amounted to 70 percent (headaches rated at 50 percent, IBS rated at 30 percent, and tinnitus rated at 10 percent).  See 38 C.F.R. § 4.25.  

The remaining inquiry is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran last worked full-time, as a pilot for state government officials, on May 1, 2014.  The June 2010 VA examination report noted the Veteran was not able to use prescription medication for his headaches because he was a pilot, and that he could not perform his work duties when he had a headache.  It was noted the Veteran was able to reassign his flights, but that he was unsure of how long that would be feasible.  Indeed, he noted on his application for TDIU that he had lost 120 days due to his migraines and his IBS.  The record shows he was in his last position for over twenty years.  Although he does have a college degree, there is no indication that he has any other training or experience other than being a pilot or a supervisor of pilots.  Accordingly, as he can no longer be a pilot, the Board finds that a TDIU is warranted starting from May 2, 2014.  

Withdrawal of claim

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

At the August 2016 hearing, the Veteran expressed his wish to withdraw his claim for a higher rating for hearing loss.  The hearing has been transcribed, which complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id. 


ORDER

Service connection for the residuals of left biceps injury, including muscle strength weakness, is granted.

A 50 percent rating for headaches is granted starting from June 15, 2010.

A separate 10 percent rating under DC 6204 is granted for vertigo associated with his headaches effective from January 13, 2010.  

A TDIU is granted effective from May 2, 2014.

The claim of entitlement to a higher rating for bilateral hearing loss is dismissed.


REMAND

The Veteran's remaining claims require additional development.

In regard to his skin condition and vertigo, VA examinations must be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his skin and his vertigo, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an updated examination of his service-connected dermatitis.  The examiner is asked to review the claims file and provide an opinion on the severity of his dermatitis.  The examiner is asked to provide a generous estimate of the percentage of the entire body and of the exposed parts of the body that are covered.  The examiner is asked to comment on the prescription treatment the Veteran has had for his dermatitis.  All opinions are to be supported with explanatory rationale.

3.  Schedule an appropriate examination for a report on the severity of his vertigo.  The examiner is asked to review the file and to conduct a complete examination.  The examiner is asked whether the Veteran's vertigo is accompanied by staggering?  All opinions are to be supported with explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


